DETAILED ACTION

Response to Arguments
Applicant has decided not to address the non-statutory double patenting rejection at this time.  The examiner will keep this rejection until applicant decides to address it.
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Please refer to co-pending application #16/830,236.  The first three Korean priority documents do not describe the content of the claims.  The closest relevant citing would be in translated copy of KR10-2011-0050853 para. 72-80 that describe retrieving motion information of a reference frame corresponding to a spatial location of an encoding/decoding target unit.  The position corresponds to an upper left pixel, center pixel, lower right pixel or a position other than the encoding/decoding target unit.  However, this priority document nor the other two priority documents (i.e. KR10-2011-0009636 or KR10-2011-0019166) do not disclose some limitations within the independent claims in this instant application.  For example, the limitations “calculating, when the first coding block is coded in the intra prediction mode, a second position corresponding to a central position of the current coding block in the current picture, modifying the second position based on an arithmetic shift operation, and determining a second coding block covering the modified second position in the reference picture.” Is not supported by the three priority documents listed above.  Therefore, the filing date of this application is determined as 07/01/2011.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 39-40 of U.S. Patent No. 10,244,252 in view of Bross et al. (herein after will be referred to as Bross) (WD 3: Working Draft 3 of High-Efficiency Video Coding) and in further view of Su et al. (herein after will be referred to as Su) (CE9: Reduced resolution storage of motion vector data).
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-8 of U.S. Patent No. 10,645,411 in view of Bross et al. (herein after will be referred to as Bross) (WD 3: Working Draft 3 of High-Efficiency Video Coding) and in further view of Su et al. (herein after will be referred to as Su) (CE9: Reduced resolution storage of motion vector data).
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-8 of copending Application No. 16/830,236 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bross (WD 3: Working Draft 3 of High-Efficiency Video Coding) in view of Bross et al. (herein after will be referred to as Bross ‘E481) (BoG Report of CE9: MV Coding and Skip/Merge Operations) and in further view of Su et al. (herein after will be referred to as Su) (CE9: Reduced resolution storage of motion vector data).

Regarding claim 1, Bross discloses an image decoding apparatus, comprising: 
a decoder to generate a residual coding block of a current coding block in a current picture by decoding a bitstream; and [See Bross [Section 8.4 on Pg. 90] Decoding process for generating a reconstruction picture which uses a residual signal process using predSamples.]
one or more processors configured to calculate a scaling factor based on a picture order count of a reference picture, [See Bross [Page 101] Scaling factor (tb * tx+32) >>6 in Equation 8-81, where tb and tx are calculated using tb and td, wherein tb and td use POC.  It is inherent that this video compression software is performed on a processor.]
clip the scaling factor in a first predetermined range, [See Bross [Page 101] Equation 8-81 calculates DistScaleFactor by clipping (i.e. Clip3) the scaling factor in a range of -1024 to 1023.]
scale a motion vector of the reference picture based on the clipped scaling factor, [See Bross [Page 101] Equation 8-82 scales MvLCCol using DistScaleFactor.]
clip the scaled motion vector of the reference picture in a second predetermined range, [See Bross [Page 101] Equation 8-82 clips the scaled motion vector (ClipMV).  Even though a specific second range is not explicitly disclosed, this is the same equation that this instant application uses (i.e. Equation 16 in applicant’s specification).]
generate a prediction coding block of the current coding block based on the reference picture and the clipped scaled motion vector of the reference picture, and [See Bross [Page 90 Section 8.4] The output from this process is a modified reconsructured picture.  Also, see page 92 Section 8.4.2., decoding process for prediction units in inter prediction mode and output an array of PredSamples.  Also, see page 93, Outputs of this process are predSamples.]
reconstruct the current coding block by adding the prediction coding block and the residual coding block; [See Bross [Section 8.4 on Pg. 90] Decoding process for generating a reconstruction picture which uses a residual signal process using predSamples (to further clarify, the adding process is inherent in the field of reconstructing prediction samples in a decoding process).]
wherein the motion vector of the reference picture is determined as a motion vector of a collocated coding block in the reference picture, [See Bross [Page 101] MvLXCol is calculated in Equation 8-82.]
wherein determining the motion vector of the collocated coding block by the one or more processors comprises: [See Bross [Section 8.4.2.1.7] Variable ColPU and its position (xPCol, yPCol) are derived in the following ordered steps.]
Bross does not explicitly disclose
calculating a first position corresponding to a right-bottom position representing a position displaced from an upper-left position of the current coding block in the current picture by the current coding block's height and width, determining a first coding block covering the first position in the reference picture, 
determining whether the first coding block is coded in an intra prediction mode,
calculating, when the first coding block is coded in the intra prediction mode, a second position corresponding to a central position of the current coding block in the current picture, 
modifying the second position based on an arithmetic shift operation, and determining a second coding block covering the modified second position in the reference picture.
wherein the clipped scaled motion vector of the reference picture is a motion vector that a resolution is modified based on a specific pixel unit specified by motion vector resolution information, wherein the motion vector resolution information specifies whether a resolution of the motion vector is an integer pixel unit or a fractional pixel unit.
However, Bross ‘E481 does disclose
calculating a first position corresponding to a right-bottom position representing a position displaced from an upper-left position of the current coding block in the current picture by the current coding block's height and width, determining a first coding block covering the first position in the reference picture, [See Bross ‘E481 [Page 13] Variable ColPU and its position are derived in the following order steps.  Also, right bottom luma position of the current PU is defined by: xPRb = xP + nPSW and yPRb = yP + nPSH, where xP, yP represent top-left luma sample of the current PU relative to the top-left sample of the current picture.]
determining whether the first coding block is coded in an intra prediction mode, [See Bross ‘E481 [Page 13] If ColPU is coded in an intra prediction mode or ColPU is anavailable, then additional steps must be performed.]
calculating, when the first coding block is coded in the intra prediction mode, a second position corresponding to a central position of the current coding block in the current picture, [See Bross ‘E481 [Page 13] xPCTR and yPCTR are calculated.]
modifying the second position based on an arithmetic shift operation, and determining a second coding block covering the modified second position in the reference picture. [See Bross ‘E481 [Page 13] Variable colPU covering a modified position by xPCtr + 2 >>4<<4, yPCtr + 2>>4<<4 inside the ColPic.]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the device by Bross to add the teachings of Bross ‘E481, in order to perform a simple substitution of calculating a ColPU to improve upon issues associated with motion vector compression when changing the temporal motion vector predictor [See Bross ‘E481 [Page 2]].
Bross (modified by Bross ‘E481) do not explicitly disclose
wherein the clipped scaled motion vector of the reference picture is a motion vector that a resolution is modified based on a specific pixel unit specified by motion vector resolution information, wherein the motion vector resolution information specifies whether a resolution of the motion vector is an integer pixel unit or a fractional pixel unit.
However, Su does disclose
wherein the clipped scaled motion vector of the reference picture is a motion vector that a resolution is modified based on a specific pixel unit specified by motion vector resolution information, wherein the motion vector resolution information specifies whether a resolution of the motion vector is an integer pixel unit or a fractional pixel unit.  [See Su [Section 4.1.1] Motion vector buffer comp flag specifies if the motion vector buffer compression process is applied in the bitstream syntax and the ratio (i.e. from Section 1 and 3, is for storing motion vector data at a lower resolution).  Also, see Section 3 1st para, the buffer size will depend on the precision of the motion vectors supported….here, we assume ¼ pel.  Therefore, the precision of the motion vector (i.e. either integer or fractional) will be included.]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the device by Bross (modified by Bross ‘E481) to add the teachings of Su, to perform a simple substitution of motion vectors when compressing motion vectors to improve upon coding efficiency by providing memory buffer savings [See Su [Conclusion]].


Regarding claim 2, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 2.  An encoder performs the inverse operations of a decoder.

Regarding claim 3, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin (US Patent No. 9,609,346)
Lin (US Patent No. 9,307,239)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES T BOYLAN/Examiner, Art Unit 2486